Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered November 18, 1994, which, inter alia, granted defendants’ motion to compel discovery of certain documents, unanimously reversed, on the law, insofar as appealed from, and the motion denied, without costs. Appeal from an order of the same court and Justice, entered December 22, 1994, which denied reconsideration, unanimously dismissed, without costs.
The five documents which are the subject of this appeal were clearly prepared for the purpose of rendering legal advice from attorney to client and are immune from disclosure as attorney-client communications, attorney work product, or materials prepared in anticipation of litigation (CPLR 3101 [b], [c], [d] [2]). Contrary to the contentions of defendants, the record demonstrates the existence of an attorney-client relationship between Divonne Jarecki and plaintiff corporation at the time the documents were generated and also demonstrates that the *141documents were never disclosed to outsiders. While plaintiffs motion for reconsideration clarified these matters, sufficient evidence supporting these factual conclusions was before the court on the original motion to require a decision in plaintiffs favor. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.